Citation Nr: 1106930	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for post concussive syndrome 
following a head injury with cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1974 to October 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 rating 
decision by the Chicago, Illinois Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2010, a Travel Board 
hearing was held before the undersigned.  A transcript of that 
hearing is associated with the claims file.  In October 2010, the 
Veteran submitted additional evidence with a waiver of initial RO 
consideration.

Although the RO implicitly reopened the Veteran's claim of 
service connection for post concussive syndrome with cognitive 
disorder by deciding the issue on the merits in the October 2008 
statement of the case (SOC), the question of whether new and 
material evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the issue 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  The Board has characterized the Veteran's claim 
accordingly.

The matter of service connection for post concussive 
syndrome following a head injury with cognitive disorder 
on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied the 
Veteran's claim of service connection for a mental condition 
secondary to a head injury (claimed as post-concussional 
syndrome) essentially based on the finding that the diagnosed 
disability was not etiologically related to the head injury in 
service.
2.  Evidence received since the December 1998 rating decision 
includes February 2006 and May 2007 VA medical opinions which 
suggest aggravation of the claimed disability during service, and 
an October 2010 opinion from M.E. B-K., M.D. which suggests 
likewise; relates to unestablished fact necessary to substantiate 
the claim of service connection for post concussive syndrome with 
cognitive disorder; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for post concussive syndrome following a head 
injury with cognitive disorder may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as this decision grants the 
portion of the Veteran's claim that is being addressed, there is 
no reason to belabor the impact of the VCAA on this matter; any 
error in notice timing or content is harmless.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose 
of reopening a claim the credibility of newly received evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A December 1998 rating decision denied the Veteran's claim of 
service connection for post concussive syndrome with cognitive 
disorder based essentially on the finding that such disability 
was not shown to be related to service.  He was notified of the 
decision and his right to appeal; he did not do so.  
Consequently, the December 1998 rating decision is final.  
38 U.S.C.A. § 7105.  

Evidence of record at the time of the December 1998 rating 
decision included: 

The Veteran's service treatment records (STRs) which include a 
November 1974 enlistment examination which notes, in part, 
brainstem injury in 1971 - no residual; May to June 1975 records 
which document head trauma (with diagnosis of post concussive 
syndrome) and subsequent complaints of headaches, nausea, 
lightheadedness, weakness, loss of appetite; also, May to June 
1975 records show a diagnosis of adjustment reaction with 
effective alcohol usage and subsequent treatment for such;

April 1997 to January 1998 VA treatment records which include a 
June 1997 record noting the Veteran's history of a closed head 
injury;

A February 1998 VA examination which notes a postservice head 
injury in 1987 when the Veteran sustained brief loss of 
consciousness and 13 stitches; the examiner assessed "post 
concussion syndrome with brain stem injury, but no obvious 
cranial nerve abnormality";

An August 1998 VA examination which notes cognitive disorder; the 
examiner stated that the diagnosis is based on the Veteran's 
history, past performances on objective testing, and review of 
available records.

Evidence received since the December 1998 rating decision 
includes February 2006 and May 2007 VA medical opinions which 
suggest the head injury in service mildly aggravated a pre-
existing organic brain syndrome, and an October 2010 opinion from 
M. E. B-K., M.D. which also suggests in-service aggravation.  In 
addition, the Veteran has submitted several statements in support 
of his claim reiterating that his symptoms were exacerbated 
following his head trauma in service. 

As the Veteran's claim of service connection for post concussive 
syndrome with cognitive disorder was previously denied based 
essentially on a finding that such disability was not shown to be 
related to service, to include the head trauma therein, for 
additional evidence received to be new and material, it must 
relate to this unestablished fact, i.e., it must tend to show 
that the current disability is somehow related to his service, to 
include the in-service head trauma noted therein.  The medical 
opinions received, coupled with the Veteran's statements, suggest 
that his current post concussive syndrome is related to head 
trauma in service.  Such evidence relates to the unestablished 
fact needed to substantiate the Veteran's claims of service 
connection for post concussive syndrome with cognitive disorder, 
and raises a reasonable possibility of substantiating the claim.  
Hence, the additional evidence is both new and material, and the 
claim of service connection for post concussive syndrome 
following a head injury with cognitive disorder may be reopened.


ORDER

The appeal to reopen the claim of service connection for post 
concussive syndrome following a head injury with cognitive 
disorder is granted.


REMAND

A review of the claims file found that the Veteran has been 
receiving Social Security Disability Benefits since 1991.  The RO 
has attempted to obtain records from Social Security 
Administration (SSA).  In January 2006, SSA responded that the 
RO's original request was misrouted, and asked that the RO re-
submit the request to the address attached in the response.  In a 
September 2008 memo to the claims file, the RO determined that 
the SSA records were unavailable.  The rationale was that while 
SSA records may indeed be unavailable, mere delay in response by 
SSA (or SSA nonresponse) does not establish this is so (or that 
further development would be futile).  There is no response  from 
SSA in the record certifying that the records sought are 
unavailable; instead, the response given points to another source 
for search.  Inasmuch as SSA records are constructively of 
record, and may contain information pertinent to the matter on 
appeal, if available, they must be obtained.  See Murincsak v. 
Derwinski, 2 Vet.  App. 363, 370-72 (1992). 

As noted, the Veteran has been examined by VA on several 
occasions.  The most recent (May 2007) VA examination (by S.S., 
M.D.) associated with the claims file refers to a mental disorder 
examination by D.P., Ph.D. on May 10, 2007.  The report of that 
examination is not associated with the claims file and must be 
obtained.  

Furthermore, the Board notes that no examination and or opinion 
of record (VA or private) adequately addresses the matter at 
hand.  Specifically, the Veteran's preservice head injury was 
noted on enlistment (but was reported to be without residuals).  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In cases involving aggravation by active service, the rating is 
to reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into active 
service, whether the particular condition was noted at the time 
of entrance into active service, or whether it is determined upon 
the evidence of record to have existed at that time.  38 C.F.R. 
§ 3.322(a).  The Court has also recognized that temporary flare-
ups of a pre-existing disorder during service, without evidence 
of a worsening of the underlying condition, did not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

On June 2005 VA examination, E.S.K., M.D. stated that the 
Veteran's current cognitive impairments pre-existed service and 
were related to the preservice 1971 brain injury.  Dr. E.S.K. 
opined that it was less likely than not that the cognitive 
deficits related to the 1971 injury were aggravated or made 
permanent by the closed head injury in 1975 or that they became 
worse or permanent during the Veteran's time of service.  

On February 2006 VA examination, the examiner essentially agreed 
with Dr. E.S.K.'s opinion with one exception.  S.S., M. D. 
indicated that the 1975 accident at least as likely as not 
aggravated the Veteran's pre-existing problem of organic brain 
syndrome.  Dr. S.S. indicated that his rationale was that the 
Veteran was diagnosed with post concussion syndrome after his 
head injury in service when he exhibited symptoms of nausea, 
dizziness, and headaches as well as slurred speech.  Dr. S.S. 
stated that such symptoms would indicate that the 1975 accident 
mildly aggravated the Veteran's pre-existing organic brain 
syndrome.  Dr. S.S. reiterated his opinion in a May 2007 VA 
examination report.  

On an October 2010 report M. E. B.-K., M.D., stated that the 
Veteran's current cognitive disorder was aggravated by his in-
service head trauma.

The Board notes that the June 2005 (VA) and October 2010 
(private) opinions do not include an adequate explanation of 
rationale (if pre-existence is assumed, there is no finding 
regarding preservice baseline impairment).  VA must provide an 
examination that is adequate for rating purposes.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Consequently, another 
examination is necessary.

Accordingly, the case is REMANDED for the following:

1.	The RO should secure for association with 
the claims file copies of the SSA decision 
awarding the Veteran SSA disability 
benefits and of the medical record upon 
which the award was based.  If such 
records are unavailable or do not exist, 
the RO must obtain certification from SSA 
stating such is the case (and the Veteran 
should be so advised).  Additionally, the 
RO should associate with the claims file, 
a copy the May 2007 VA mental disorders 
examination done by D.P., Ph.D.

2.	The RO should then arrange for the Veteran 
to be examined by an appropriate physician 
(psychiatrist or neurologist) to determine 
the nature and etiology of his post 
concussion syndrome with cognitive 
disorder.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  Any indicated tests or 
studies should be completed.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that the 
Veteran's current post concussive syndrome 
with cognitive disorder was incurred in, 
or aggravated during, his active service. 
The opinion, should specifically address 
whether the disability increased in 
severity during service.  If aggravation 
is found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.  
The examiner must explain the rationale 
for all opinions in detail, citing to 
supporting clinical data, as appropriate.

3.	The RO should then readjudicate the claim 
(de novo).  If it remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


